Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, it is unclear if the claimed external force is the same as that of claims 1 and 10, respectively.
Regarding claims 4 and 13, it is unclear if the stated condition is that under an external force or without the external force.
Regarding claims 5 and 14, “disposed as a first arc surface” renders the claims indefinite because it is unclear what “disposed as” means or requires of the first arc surface.
Regarding claims 6 and 15, “disposed as a second arc surface” renders the claims indefinite because it is unclear what “disposed as” means or requires of the second arc surface.
Regarding claims 7 and 16, they are indefinite by virtue of dependency.
Regarding claims 8 and 17, they are indefinite by virtue of dependency.
Regarding claims 9 and 18, it is not clear if the tilting direction is under the external force or without the external force.
Any claims depending from claims 3 and 12 are indefinite by virtue of dependency.
In general, it should be clear in the claims whether a condition results from being under the external force or is present without the external force. This notion applies to claims 4, 13, 9, and 18, but should be considered before any alterations are made to other claims or any new claims are drafted.
Allowable Subject Matter
The state of the prior art can be garnered from Kim (KR20010070690A), Lee (US20130175362), Cai (CN201488171U), Yabei (CN106052056A).
In general, the prior art recognizes water tanks that also include a mist discharging channel therein. Furthermore, a structure which may be considered as a mist gathering component may be included at the bottom of a mist discharging channel. However, the claimed invention requires that the mist discharging channel be coupled with a mounting cylinder, with an elastic stopper and a protrusion, among the other structural limitations of claims 1 and 10. 
Kim can be considered the closest prior art to the claimed invention. Kim provides a mist gathering assembly which is inserted into a mist discharging channel via threaded connection in order to allow the tank to be moved up/down and the mist channel to be lengthened or shortened. There is a lack of protrusion, clamping groove, and elastic stopper. It is conceivable that the mist gathering assembly could be modified to include these features, however it is not clear how one of ordinary skill in the art would arrive at such a modification without Applicant’s disclosure as a roadmap. Furthermore, there is an issue with such a modification to Kim as it is not clear that the up/down functionality of Kim would be preserved via such a modification. Therefore, the closest prior art to the claimed invention falls short of the claimed invention and there is not a prima facie case of obviousness to be made for altering the closest prior art to meet the claimed invention.
Claims 1-2 and 10-11 are allowed.
Claims 3-9 and 12-18 are rejected under 35 USC 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763